Oatoít, O. J. This note had been indorsed by the payee to the plaintiff for collection, and had been accepted by him for that purpose, and this action commenced. This made him as much the legal holder of the note as if he had paid for it and taken it exclusively for his own benefit. It is not error, then, that the indorsement was not filled up with the name of the plaintiff on the trial, when there was no objection made to it on that account, as was the case here, as appears from the record. Gillham v. State Bank, 2 Scam. 215. This was widely different from the case of Moore v. Maple, 25 Ill. 311. There the plaintiff had no interest in the note, and no right to receive the money upon it. He was an entire stranger to it, and never knew that such a note existed, and the action was commenced in his name without his knowledge or consent. In such a case we held, that the action could not be maintained on the note, where it was not actually filled up on or before the trial. The discriminating mind can have no difficulty in perceiving the difference between that case and this. The judgment must be affirmed. Judgment affirmed..